internal_revenue_service department of rau easury significant index no washington dc contact person telephone number in reference to date t ep ra ti attn feb ng legend plan a plan b local c local d employer dear mr this is in response to a letter_ruling request dated date submitted on your behalf by your authorized representative in your letter you request rulings that the establishment and operation ofa non-qualified excess_benefit_plan plan b does not adversely affect the qualified status of a plan plan a under sec_401 of the internal_revenue_code the code you submitted the following facts and representations in support of your request plan a is a multi-employer defined benefit pension_plan established in for the benefit of plan a is qualified under sec_401 of the code and is funded members of two union locals through a_trust exempt from federal_income_tax under sec_501 plan a had active participants big_number total participants and assets exceeding dollar_figure as of date the current collective bargaining agreements require contributions to plan a of dollar_figure for each hour worked by members of local c and dollar_figure for each hour worked by members of local d pension benefits accrued by some participants under plan a are reduced by sec_415 of the code and the trustees of plan a believe that other participants are likely to be affected by the sec_415 limits in the future in response to these projections the trustees created an excess_benefit_plan plan b which is designed to provide on a nonqualified basis the benefits that a participant in plan a would receive under plan a in the absence of the annual_benefit_limitation sec_3e4 under sec_415 plan b provides that a participant will receive payments from plan b each month equal to the amount by which the benefit under plan a without taking into account sec_415 limits exceeds the benefit under plan a considering the reflect plan b’s share of fica and futa taxes due on the contributions the participant’s share of fica will be deducted from his or her benefit payments fica and futa taxes attributable to plan b payments will be remitted to the service as required by the code limits this amount will be increased to plan b is not expected to hold significant assets pursuant to the collective bargaining agreements the amount of benefits to be paid_by plan b in a given month plus futa the plan’s share of fica and other expenses necessary to administer plan b will be remitted to the administrative manager of plan b each month the amount of benefits to be paid that month will be allocated to separate bookkeeping accounts for those participants who are entitled to receive benefits from plan b the trust associated with plan b will merely act as a pass-through entity for the benefits in excess of the limit and related expenses all amounts received by plan b including any trust income will be used to pay expenses and then benefits to participants each month these amounts will be paid shortly after they are contributed to plan b and will be paid before the end of each tax_year no principal amounts or interest_income will be allowed to accumulate in plan b - to fund plan b the collective bargaining agreement will be amended to modify plan a funding as follows first the collective bargaining agreement will be amended to require the administrative manager of plan a on a monthly basis to calculate the amount necessary to pay plan b benefits and related expenses for the following month second under the amended collective bargaining agreement the administrative manager of plan a will deduct from funds received from employers at the hourly contribution rate the amount necessary to pay the excess_plan benefits fica futa and other related expenses of plan b the amount necessary to pay the excess_benefits taxes and other expenses will then be forwarded to plan b for payment to participants or payment of expenses such as but not limited to fica and futa taxes all funds not remitted to plan b will then be forwarded and contributed to plan a finally thus employers of bargaining unit employees will continue to submit the required employer contributions for each hour worked by each bargaining unit member to the administrative manager of plan a however pursuant to the amended collective bargaining agreement a portion of the funds receive by the administrative manager of plan a will be remitted to plan b and the remainder of the funds will be remitted to plan a plan a participants will continue to receive full credit for those hours for which contributions to plan a are required by the collective bargaining agreement once contributions are received by plan a they cannot be shifted to plan b thus only amounts that will be contributed to plan b are those that are required to be contributed to plan b by the terms of the collective bargaining agreement the contribution to plan b will always occur before the remaining funds are deposited into the trust for plan a based on actuarial computations performed during the previous year the above-described adjustment to contributions to plan a should not cause plan a to fail to meet the minimum_funding standards of sec_412 based on the above facts and representations you request rulings that the establishment and operation of plan b will not cause plan a to lose its qualified status under sec_401 of the code the contributions to plan b will not cause plan a to lose its qualified status under sec_401 and that any employer contributions made to plan b under the terms of the collective bargaining agreements will continue to be deductible by the employers under sec_404 with regard to ruling requests and sec_3 of the employee_retirement_income_security_act_of_1974 erisa p l no defines an excess_benefit_plan as a plan maintained solely for the purpose of providing benefits for certain plan participants in excess of the limitations imposed by sec_415 of the code without regard to whether the plan is funded there is no corresponding code section relating to excess_benefit plans sec_415 of the code limits annual contributions or benefits for plans qualified under sec_401 sec_415 provides the limit for defined benefit plans sec_401 of the code provides that in order for a_trust to be qualified it must be impossible for any part of the trust corpus or income to be used for or diverted to purposes other than for the exclusive benefit of the employees and their beneficiaries sec_1 -i b of the federal_income_tax regulations the regulations provides that a plan is a single_plan only if all of the plan assets are available to pay benefits to participants on an ongoing basis in this case all assets contributed to plan a are in fact only used to fund benefits under plan a for the participants in plan a although part of the employers’ contributions will be directed to plan b this will be done prior to actual contribution to plan a under the terms of the collective bargaining agreements no assets will be transferred from plan a’s trust to plan b’s further plan a has not right to the contributions that are used to fund the benefits under plan b and plan b will not constitute a single_plan under the regulations since assets from either one cannot be used to pay benefits of the other plan b will be a non-qualified unfunded plan operating separately from plan a and will merely provide a supplement for certain benefits payable under plan a plan a accordingly in response to ruling requests and we rule that the establishment and operation of plan b will not adversely affect the qualified status of plan a under sec_401 of the code further the contributions to plan b will not adversely affect the status of plan a under sec_401 a with regard to ruling_request sec_404 of the code provides the general deduction timing rules applicable to a stock_bonus_plan pension profit sharing or annuity plan or if compensation is paid_or_accrued on account of any employee under a plan or arrangement for deferring the receipt of compensation regardless of the code section under which the amounts might otherwise be deductible pursuant to sec_404 contributions or compensation deferred under a nonqualified_plan or arrangement if otherwise deductible are deductible in the taxable_year in which an amount attributable to the contribution is includible in the gross_income of the employees participating in the plan but in the case of a plan in which more than one employee participates only if separate_accounts are maintained for each employee see also sec_1_404_a_-12 of the income_tax regulations the regulations sec_1_404_a_-12 of the regulations provides that a deduction is allowable for contributions paid only in the taxable_year in which or with which ends the taxable_year of an employee in which an amount attributable to the contribution is includible in his or her income as compensation and then only to the extent allowable under sec_404 because employees who participate in plan b are fully vested in their benefits when employer contributions are made and separate_accounts are maintained for each employee each employer who participates in plan b is entitled to a deduction under sec_404 of the code in an amount equal to the amount included in income by its respective employees assuming all other requirements of deductibility are met the deduction is allowable in the taxable_year in which or with which ends the taxable_year of the employee in which the amount is includible in the employee’s income as compensation accordingly we rule with regard to ruling_request that any employer contributions made to plan b pursuant to the amended collective bargaining agreement if otherwise deductible will be deductible by the employer under sec_404 of the code except as specifically ruled above no opinion is expressed regarding the subject transaction under any other provision of the code including the consequences to participants under sec_83 and sec_402 of the code and the status of the nonqualified trust that is part of plan b moreover we express no opinion regarding the federal employment_tax aspects including the application of sec_3121 of the code of the above-described transaction this letter also does not consider whether plan a complies with all the qualification requirements under sec_401 the determination of whether plan a is qualified under sec_401 a is within the jurisdiction of the southeast area of the service finally this ruling does not address the effects if any of the proposed action under title i of erisa a this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent sincerely yours poke soreen john swieca manager employee_plans technical group tax_exempt_and_government_entities_division
